Title: To Thomas Jefferson from George Jefferson, 27 December 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     My Most dear Sir
                     
                     Richmond 27th Decr 1808
                  
                  I yesterday received your much esteemed favor of the 24th, and lost not a moment in ascertaining what could be done to relieve you from your present embarrassed situation.
                  It is not I trust necessary for me to inform you, that I am always much averse to making professions of friendship, and of a desire to serve those I esteem—My character and disposition I hope being in some degree known to you, and in a still greater, guessed at: Averse as I am however to making such professions, I will say, that, habituated as I am to unpleasant sensations, arising from reflecting upon my extreme poverty—the most unpleasant one I ever felt, was that which I experienced on being made acquainted with your situation, without having the power, (except by the aid of another) of instantly relieving you.—I knew there could be no possible doubt, of your getting the sum you require, from the bank without the smallest difficulty, except that of finding an unobjectionable endorser in this place: which a bye-law of the bank requires.
                  But how to get such an endorser for so large a sum, in a place where all who are willing to go into the bank at all, are anxious to get as much as possible for themselves, was a difficulty which I feared was not to be surmounted.—I could not offer to do it myself individually, not being worth a shilling perhaps on earth: nor could I propose to Mr G. that our house should endorse as, in consequence of having to endorse largely in return for those who endorse for us, together with having to endorse for Country Millers, and Tobacco Merchants, whose business we transact, our endorsing account is swelled up to an amount, beyond which we think we ought not to ask it to be carried.—indeed, we have in several instances, given up commissions, when such an accommodation was required.
                  In this dilemma, as you had named Mr V. (although I did not suppose with that view) I called on, and consulted him; and informed him that if I could get the favor of any friend to become the endorser, that G. & J. (Mr G. having willingly assented to do so) would give any kind of an obligation, binding themselves as Merchants, compelled so long as they regarded their credit to be pointed to a day—to save such endorser from the slightest inconvenience, in case of any sudden and unexpected event.—Mr V. promised to reflect upon the subject until to day, and has just called to inform me, that a friend of his has the sum you require, which he wishes to let out on loan; not for any specified time, but that 6 or 8 months notice will be given, of its being wanted: and that he has no doubt of our getting it.—Obtaining the money in this way, I expect will be more agreeable to you, than the procuring of it from the bank.—
                  If however we should fail in that, Mr V. consents to endorse for you, which he says he would do willingly, but for his situation in the bank, which subjects him to so many applications, that he has found it expedient to refuse all.—He expects to hear from his friend in about a week, when you shall know the result.—In the mean time, you may rest in the most confident assurance, of getting the sum you require in one way or the other.
                  Excuse my dear Sir this long epistle—I could not reconcile it to my feelings to say less. 
                  Have the goodness, after reading, to burn it—and believe me to be
                  Yrs with the truest devotion
                  
                     Geo. Jefferson
                     
                  
                  
                     Shall the amount of the balance due for your Tobacco be remitted to you? Or will you require it here?
                  
                  
                     G. J.
                  
               